El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Se recurre ante nos, vía recurso de certiorari, en solici-tud de revisión de una resolución emitida el 31 de marzo de 1995 por el Tribunal de Circuito de Apelaciones, Circuito Regional de Ponce y Aibonito; mediante la referida resolu-ción, el mencionado foro apelativo intermedio denegó un recurso de certiorari, radicado por los acusados peticiona-rios, mediante el cual éstos pretendían la revocación de una determinación emitida por el Tribunal de Primera Ins-tancia, denegatoria la misma de una moción de supresión *163de evidencia que éstos habían presentado ante dicho tribunal.
De la declaración jurada que prestara el agente Jorge L. Torres Torres(1) con el propósito de lograr la expedición de una orden de allanamiento por un magistrado, contra un apartamento de un residencial público en la ciudad de Ponce, Puerto Rico, surge que el 14 de junio de 1994, aproximadamente a las 3:30 de la tarde, mientras el refe-rido agente se encontraba en el Residencial Lirios del Sur, en un vehículo oficial no rotulado, llevando a cabo una vi-gilancia en la marginal que colinda con el bloque número nueve (9), le llamó la atención un individuo que salió de dicho bloque, de pelo lacio negro, delgado, de alrededor de treinta y cinco (35) años de edad, vistiendo camiseta blanca, mahón azul y zapatos deportivos.
Este individuo fue llamado por un joven que se encon-traba en la acera que colinda con dicho bloque. El joven era delgado, de cerca de sesenta y cinco (65) pulgadas de esta-tura, unos veinticinco (25) años de edad y vestía mahón corto y camiseta azul. El individuo de pelo negro fue hasta donde el joven que se encontraba en la acera que colinda con el bloque número nueve (9). Este último le dio un dinero en moneda legal americana. Aquél lo tomó y se lo guardó en el bolsillo; se subió su camiseta blanca y sustrajo de su cintura una bolsa plástica transparente, como de 4 pulgadas (4”) de largo por 6 pulgadas (6”) de ancho, en la cual se podían observar bastantes envolturas pequeñas color azul de las que, según su' experiencia, son utilizadas para empacar la cocaína. Sacó de la bolsa una envoltura y se la entregó al joven. Este la cogió y se retiró del lugar. El individuo de pelo negro comenzó a caminar hacia el bloque *164número diez (10) y entró al apartamento noventa y ocho (98).
En ese momento, el agente Torres Torres regresó a donde se encontraba inicialmente, cerca del bloque número nueve (9), y minutos más tarde observó que el individuo de pelo negro volvió a esa área, fue hasta el apartamento no-venta y uno (91) y entró al mismo. El individuo salió del apartamento y se quedó conversando con una mujer —a la cual él llamó Erika— que el agente no pudo ver porque estaba dentro del mismo. Posteriormente, el individuo se retiró y se cerró la puerta del apartamento. El agente se percató de que el individuo tenía una bolsa de papel es-traza pequeña y de que caminó hasta el bloque número quince (15) —donde, según Torres Torres, hay un teléfono abandonado y tiene un punto de drogas— y se sentó en una silla que hay “debajo de un palo” al cruzar la calle del estacionamiento.
Luego, un señor mayor de edad, de entre cuarenta y cinco (45) y cincuenta (50) años, constitución gruesa, trigueña y de alrededor de sesenta y cinco (65) pulgadas de estatura, entregó un dinero al joven quien sacó de la bolsa de papel estraza una bolsa plástica color clara. El señor fue hasta una casa abandonada y comenzó a “enrolar estilo cigarrillo” con papel blanco, el cual según la experiencia del agente era un cigarrillo de marihuana, lo prendió y comenzó a fumar. El agente Torres Torres no realizó arresto alguno en dicho día como tampoco hizo gestiones para con-seguir una orden de allanamiento.
Un mes más tarde, el 15 de julio de 1994, el agente Torres Torres se entrevistó, mediante llamada telefónica, con un informante, que le había ofrecido información anterior-mente, y a preguntas de aquél le informó que en el bloque número nueve (9), apartamento noventa y uno (91), vivía una muchacha conocida por Erika que vendía marihuana y que en el bloque diez (10), apartamento noventa y ocho (98), residía una señora conocida por Didi que vendía co-*165caína y que compartía su vivienda con un muchacho lla-mado José. El agente concluyó, de acuerdo a lo observado por él el día 14 de junio de 1994 y ala confidencia que un mes más tarde le fuera hecha, que las personas menciona-das estaban utilizando los referidos apartamentos para al-macenar cocaína y marihuana en violación a la ley. Proce-dió a gestionar, entonces, una orden de allanamiento.
El juez que expidió la orden, según se expresa en la misma, encontró que existía causa probable de que en el apartamento noventa y ocho (98) del Residencial Lirios del Sur de Ponce, el único apartamento descrito en la orden de allanamiento, se estaba violando la Ley de Sustancias Con-troladas de Puerto Rico,(2) por lo que ordenó que se proce-diera inmediatamente al allanamiento y registro del refe-rido apartamento. Así se hizo, ocupando la Policía envolturas conteniendo la droga narcótica conocida como heroína.
El 21 de julio de 1994 se presentaron denuncias por in-fracción al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2401, contra Ismael Santiago Avilés y Edith Castellar Rodríguez, personas que se encon-traban y/o residían en el apartamento en el momento de efectuarse dicho allanamiento. En la vista preliminar cele-brada, se determinó causa contra ambos por los delitos im-putados, radicándose los correspondientes pliegos acusato-rios contra éstos. El 11 de enero de 1995, Santiago y Castellar radicaron una moción de supresión de evidencia, impugnando la validez de la orden de allanamiento expe-dida, señalando que la misma estuvo basada en una decla-ración jurada insuficiente que no levanta el grado de sos-pecha requerido para configurar el elemento de causa probable necesario para la expedición de una orden de esa naturaleza.
El Ministerio Público se opuso a la solicitud de los acu-sados mediante moción fechada el 20 de enero de 1995. *166Éstos replicaron a dicha oposición el 31 de enero de 1995. Así las cosas, se señaló una vista evidenciaría para discutir y dilucidar la moción de supresión de evidencia. En la vista, las partes estipularon someter el asunto en controver-sia bajo los fundamentos esbozados en los referidos escritos. El tribunal de instancia declaró no ha lugar la moción de supresión de evidencia.
Inconformes con dicha resolución, los acusados recurrie-ron ante el Tribunal de Circuito de Apelaciones, el cual confirmó la misma declarando no ha lugar la petición de certiorari. Insatisfechos con el dictamen del Tribunal de Circuito de Apelaciones, el 9 de jimio de 1995, los acusados presentaron recurso de certiorari ante este Tribunal impu-tándole al aludido tribunal apelativo haber errado al
... declarar NO HA LUGAR la Moción de Supresión de Eviden-cia al amparo de la Regla 234 de Procedimiento Criminal, ra-dicada por los acusados-peticionarios. (Enfasis suprimido.) Pe-tición de certiorari, pág. 3.
Concedimos término al Procurador General de Puerto Rico para que mostrara causa por la cual este Tribunal no debía expedir el auto solicitado y dictar sentencia revoca-toria de la resolución recurrida. El mencionado funcionario cumplió con lo ordenado. Contando con la comparecencia de ambas partes, procedemos a resolver la controversia ante nos, cual es si, en efecto, había base suficiente para que el magistrado determinara la existencia de causa probable y expidiera la orden de allanamiento impugnada por los aquí peticionarios. (3)
*167V — I hH
 El Art. II, Sec. 10 de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, dispone que el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautaciones y allanamientos irrazonables es inviolable. Además, establece que la autoridad judicial úni-camente expedirá mandamientos autorizando registros o allanamientos cuando exista causa probable, apoyada en juramento o afirmación, y que la evidencia obtenida en contravención a lo especificado será inadmisible en los tribunales.
Como vemos, este precepto constitucional consagra uno de los derechos más valiosos del individuo, cual es, la inviolabilidad de su morada, Pueblo v. Tribunal Superior, 91 D.P.R. 19 (1964). Por tratarse de un derecho de tan alta jerarquía es que se requiere, por parte de la autoridad judicial, la determinación de la existencia de causa probable, elemento cuya presencia permite la intervención legítima del Estado con el referido derecho individual como parte de su interés fundamental de poner en vigor las leyes vigentes en el país.
Este Tribunal reiteradamente ha expresado que al momento de determinar si existe o no causa probable a base de una declaración jurada:
“Nos concierne sólo la cuestión de si el deponente tuvo base razonable, al momento de prestar su declaración jurada y ha-berse librado la orden de registro, para creer que se estaba violando la ley en el lugar a ser allanado; y si los hechos apa-rentes que se desprenden de la declaración jurada son de tal naturaleza que una persona prudente y razonable pudiera creer que se ha cometido la ofensa imputada, hay la causa probable que justifica la expedición de una orden.” Pueblo v. Tribunal Superior, ante, pág. 25; Pueblo v. Bogard, 100 D.P.R. 565, (1972); Pueblo v. Bonilla Rivera, 119 D.P.R. 750 (1987); Pueblo v. Pagán, Ortiz, 130 D.P.R. 470 (1992); Pueblo v. Muñoz, Colón *168y Ocasio, 131 D.P.R. 965 (1992); Pueblo v. Ortiz Alvarado, 135 D.P.R. 41 (1994).
Asimismo, hemos reconocido anteriormente que la determinación de causa probable puede estar basada en hechos percibidos por el declarante, en información recibida de un tercero o en una combinación de éstos. Pueblo v. Muñoz, Colón y Ocasio, ante; Pueblo v. Acevedo Escobar, 112 D.P.R. 770 (1982); Pueblo v. Díaz Díaz, 106 D.P.R. 348 (1977).
En el pasado nos hemos enfrentado a la situación en que se recibe la confidencia y, posteriormente, el agente del orden público hace unas observaciones que tienden a corro-borar la misma. En el presente caso, por el contrario, las observaciones ocurrieron con anterioridad a recibir la confidencia.
Ello no obstante, de entrada, procedemos a hacer refe-rencia a la norma aplicable a aquellos casos —entre otros— donde la declaración jurada que da base a la expe-dición de una orden de registro o allanamiento está apo-yada parcialmente en una confidencia y en observaciones, posteriores a la confidencia, realizadas por el agente del orden público que recibió la confidencia.
En Pueblo v. Díaz Díaz, ante, este Tribunal adoptó de la jurisprudencia federal cuatro (4) criterios para evaluar las circunstancias en que una confidencia puede servir de base para la existencia de causa probable. Estos criterios son: si el confidente ha suministrado información correcta previamente; si la confidencia lleva hacia el criminal en términos de lugar y tiempo; si la confidencia fue corroborada por observaciones del agente o por información de otras fuentes, y si la corroboración se relaciona con actos delictivos cometidos o en proceso de cometerse. Al acoger los criterios antes transcritos, expresamos en Pueblo v. Díaz Díaz, ante, que bastaba la concurrencia de uno o más de éstos para entender que la confidencia era suficiente para constituir causa probable.
*169Posteriormente, sin embargo, reconocimos que a pesar de haber expresado que sólo uno de los requisitos mencio-nados era suficiente para que la información provista por un confidente anónimo sirviera parcialmente de base para una determinación válida de causa probable, “al aplicar la norma siempre hemos exigido que la confidencia haya sido corroborada por el agente, ya sea mediante observación personal o por información de otras fuentes”. (Enfasis en el original.) Pueblo v. Muñoz, Colón y Ocasio, ante, pág. 983; Pueblo v. Pagán, Ortiz, ante; Pueblo v. Acevedo Escobar, ante; Pueblo v. Díaz Díaz, ante.(4)
Específicamente en cuanto al ámbito de la corroboración, hemos expresado que:
... no debe limitarse a ver si la conducta observada es ino-cente o incriminatoria, sino a evaluar el grado de sospecha que conllevan todos los actos de la persona. ... Illinois v. Gates, [462 U.S. 213 (1983)]....
La investigación policial no tiene que generar por sí misma evidencia suficiente para establecer causa probable. Es sufi-ciente que indique la presencia de alguna actividad sospechosa del carácter sugerido en la confidencia que unido a ella y a otras alegaciones en la declaración jurada pueda razonable-mente constituir causa probable.” (Citas omitidas.) Pueblo v. Muñoz, Colón y Ocasio, ante, págs. 985-986; Pueblo v. Ortiz Alvarado, ante.
Por último, es importante recordar que este Tribunal ha resuelto consistentemente que el hecho de que un registro o un allanamiento rinda frutos criminosos nunca puede ser utilizado como fundamento para convalidar la ilegalidad del mismo. Pueblo v. Barrios, 72 D.P.R. 171 (1951); Pueblo v. González Rivera, 100 D.P.R. 651 (1972); Pueblo v. Castro Santiago, 123 D.P.R. 894 (1989); Pueblo v. *170Muñoz Colón y Ocasio, ante; Pueblo v. Pacheco Báez, 130 D.P.R. 664 (1992).
I — I f — 1 I — I
En el caso de autos, somos del criterio que no había base suficiente para que el magistrado determinara la existen-cia de causa probable y expidiera la orden de allanamiento. Veamos.
De los hechos esenciales que se recogen en la orden de allanamiento, extraídos por el juez de instancia de la de-claración jurada prestada por el agente Torres Torres, surge que éste observó a un individuo de pelo lacio y negro, delgado y de aproximadamente treinta y cinco (35) años de edad efectuar dos (2) alegadas transacciones de venta de drogas en los alrededores del Residencial Lirios del Sur; la primera, una transacción de venta de supuesta cocaína y la segunda, de supuesta marihuana. El agente alegadamente pudo observar, además, que el individuo —entre una y otra transacción— visitó el apartamento noventa y ocho (98) del bloque número diez (10) y el apartamento noventa y uno (91) del bloque número nueve (9) y que al salir de este último tenía una bolsa pequeña de papel estraza. Así se resume lo observado por el policía Torres.
Según podemos apreciar, los hechos por él percibidos no son de tal naturaleza que permitan a una persona pru-dente y razonable creer que, específicamente, el aparta-mento noventa y ocho (98) se estuviese utilizando para al-macenar cocaína. Ello es así por varias razones. Ninguna de las dos (2) transacciones observadas se realizó en dicho apartamento o lugares adyacentes, sino en la calle. La des-cripción de las personas que menciona el agente en su de-claración jurada no corresponde a la persona del aquí peticionario.(5) Del hecho de que una persona que vende *171droga —la cual lleva escondida bajo su ropa— haya visi-tado en una sola ocasión el apartamento noventa y ocho (98) del Residencial Lirios del Sur, no se puede concluir razonablemente que dicho apartamento está siendo utili-zado para el almacenamiento de sustancias controladas. El propio agente Torres Torres reconoció la inexistencia de causa probable para allanar dicho apartamento. El día que hizo las observaciones no solicitó orden de allanamiento alguna.
Ahora bien, pasados treintiún (31) días, el agente se en-trevista por la vía telefónica con un confidente que alega-damente le había ofrecido información anteriormente. (6) A preguntas del agente, el confidente manifestó que en el apartamento noventa y uno (91) vivía una muchacha lla-mada Erika que vendía marihuana y que en el aparta-mento noventa y ocho (98) residía una señora llamada Didi que vendía cocaína y que compartía el apartamento con un muchacho llamado José. En esta ocasión, y sin realizar ges-tión de observación alguna posterior a recibir la confiden-cia, el agente presta declaración jurada con el propósito de que se expida una orden de allanamiento contra uno sólo de los apartamentos mencionados en la confidencia. El juez que expidió la orden, por su parte, encontró que existía causa probable de que en el apartamento noventa y ocho (98) se estaba violando la Ley de Sustancias Controladas de Puerto Rico y ordenó que se procediera de inmediato al allanamiento del mismo.
Habiendo ya establecido que los hechos observados por el agente no son de tal naturaleza que permitan a una persona prudente y razonable creer que el apartamento noventa y ocho (98) se estuviese utilizando para almacenar droga, no cambia nuestra determinación el hecho de que posteriormente el agente recibiera la confidencia *172antes señalada. Tal y como hemos visto, nuestra jurispru-dencia requiere que para que la información provista por un confidente anónimo(7) sea suficiente para constituir causa probable, dicha información debe ser corroborada por el agente mediante observación personal o por infor-mación de otras fuentes.
En este caso, es claro que no hubo corroboración de nin-gún tipo luego de recibida la confidencia. Esto es, el agente no llevó a cabo ninguna investigación ulterior luego de su entrevista con el confidente sino que inmediatamente pro-cedió a prestar la declaración jurada con el propósito de conseguir la orden de allanamiento.
Por otro lado, la confidencia tampoco puede ser utili-zada, como pretende el recurrido, para “confirmar” lo ob-servado por el agente ya que, conforme hemos concluido anteriormente, lo presenciado por éste no indicaba activi-dad delictiva que pudiera hacer pensar a una persona pru-dente y razonable que específicamente el apartamento no-venta y ocho (98) del Residencial Lirios del Sur se utilizaba para almacenar cocaína, imputación que se desprende de la confidencia.
Por último, debe señalarse que las observaciones reali-zadas por el agente, aun cuando consideradas suficientes en derecho, no pueden ser utilizadas como base para la expedición de la orden de allanamiento. Las referidas ob-servaciones resultan muy remotas en tiempo en relación con la orden de allanamiento expedida. Véanse: Pueblo v. Albizu, 77 D.RR. 896 (1955); Pueblo v. Tribunal Superior, ante.
En conclusión, al considerar la evidencia en su totali-dad, encontramos que la misma no proveía una base sus-tancial para que el magistrado determinara causa probable y expidiera una orden de allanamiento. En conse-*173cuencia, cualquier evidencia ocupada, como fruto de dicha intervención, resulta inadmisible en un tribunal.

Resolvemos, pues, que erró el tribunal de instancia al denegar la supresión de la evidencia. En consecuencia, se dicta sentencia revocatoria de la resolución emitida por el Tribunal de Circuito de Apelaciones mediante la cual de-claró no ha lugar la petición de “certiorari” en que se soli-citaba la revisión de la resolución del tribunal de instancia declarando no ha lugar la moción de supresión de evidencia.


Se dictará sentencia de conformidad.

El Juez Asociado Señor Negrón García emitió una opi-nión disidente, a la cual se une el Juez Asociado Señor Corrada Del Río. La Juez Asociada Señora Naveira de Ro-dón disintió sin opinión escrita.

 No consta, ni en el expediente ni en los autos del tribunal de instancia, copia de dicha declaración jurada.


 Ley Núm. 4 de 23 de junio de 1971 (24 L.P.R.A. see. 2401).


 Al revisar una determinación de causa probable de un tribunal de instancia no nos corresponde hacer una determinación de novo, sino estimar si la evidencia, considerada en su totalidad, proveía una base sustancial para la determinación de causa probable por el magistrado. Pueblo v. Muñoz, Colón y Ocasio, 131 D.P.R. 965 (1992).


 En Pueblo v. Díaz Díaz, 106 D.P.R. 348, 355 (1977), expresamos lo siguiente:
“Coincidimos en que puede establecerse causa probable mediante prueba de una confidencia que aunque en su origen sea incompleta, unida a información ulterior obtenida por los agentes, en algún sentido o medida corrobore que la persona arres-tada estaba en el proceso de cometer un delito grave.” (Énfasis suplido.)


 La descripción del individuo que realizó las transacciones de venta de drogas —pelo lacio y negro, delgado y de aproximadamente treinta y cinco (35) años de *171edad— no coincide con la del acusado quien es blanco, de pelo lacio rubio y de vein-ticinco (25) años de edad.


 No se especifica si la información provista anteriormente resultó ser correcta.


 Entendemos que en este caso el confidente era anónimo ya que del expe-diente no surge ni su identidad ni que la misma era conocida.